IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                                   No. 73539-0-I                      -AC
                                                                                 S2

                      Respondent,                      DIVISION ONE

                                                                                           -fS ~-x\ i
   v.                                                                                CO    •C-', -r "V:.




AUSTIN M. WASISCO (DOB: 12-26-97),                     UNPUBLISHED
                                                                                              —No. 73539-0-1/2




some point, Coe parked the truck in a berry field. Coe and Wasisco then walked

over to a "kind of an older barn" and entered through an open door. Coe took a

chainsaw and hedge trimmer. Wasisco removed miscellaneous tools and a

hydraulic house jack. After putting the items in the back of the truck, Coe and

Wasisco drove away.

       In December 2014, Coe and Wasisco went to a pawnshop. While

Wasisco waited outside, Coe and an adult acquaintance pawned the chainsaw

for $150.

      A Whatcom County Sheriff's detective later tracked down Coe through an

online pawnshop database, and Coe gave a statement about the burglary.

Wasisco denied any involvement in his statement to the detective.

      At the conclusion of the adjudicatory hearing, the juvenile court found that

Coe's testimony about the charged incident was credible and that Coe and

Wasisco had unlawfully entered the "shed" or "shop" with the intent to commit

theft. The court concluded that Wasisco was therefore guilty as charged of

burglary in the second degree. The court found Wasisco not guilty of trafficking

in stolen property in the first degree. The court imposed a standard-range

disposition of one day of confinement, with credit for one day served, four months

of community service, and 40 hours of community service.

       Under JuCR 7.11(c) and (d), "the court in a juvenile adjudicatory hearing is

required to enter formal findings of fact and conclusions of law as to each
No. 73539-0-1/3




element of the offense charged."1 Wasisco contends that the juvenile court erred

in failing to make an oral or written finding that the shed or shop he unlawfully

entered was a "building," a statutory element of burglary in the second degree.

The State properly concedes that the juvenile court's findings are deficient, and

we accept the State's concession.

       One element of burglary in the second degree is the unlawful entry of a

"building other than a vehicle or a dwelling."2 RCW 9A.04.110(5) defines

"building":

       "Building," in addition to its ordinary meaning, includes any
       dwelling, fenced area, vehicle, railway car, cargo container, or any
       other structure used for lodging of persons or for carrying on
       business therein, or for the use, sale or deposit of goods; each unit
       of a building consisting of two or more units separately secured or
       occupied is a separate building.

The ordinary meaning of "building" is

       a constructed edifice designed to stand more or less permanently,
       covering a space of land, usu. covered by a roof and more or less
       completely enclosed by walls, and serving as a dwelling,
       storehouse, factory, shelter for animals, or other useful structure-
       distinguished from structures not designed for occupancy (as
       fences or monuments) and from structures not intended for use in
       one place (as boats or trailers) even though subject to occupancy.[3]

       Here, the juvenile court's oral and written findings of fact and conclusions

of law do not address whether the shop or shed was a building. Nor did the

court's findings incorporate or refer to the appropriate statutory or ordinary


  1 State v. Souza. 60 Wn. App. 534, 537, 805 P.2d 237 (1991).
  2RCW9A.52.030(1).
  3 State v. Johnson. 132 Wn. App. 400, 408, 132 P.3d 737 (2006) (quoting
WEBSTER'S THIRD NEW INT'L DICTIONARY 292 (1971)).
No. 73539-0-1/4



definitions of "building." Consequently, the findings of fact do not meet the

requirements of JuCR 7.11 (d).

       Where, as here, the evidence, when viewed in the light most favorable to

the State, is sufficient to support the omitted findings, "the proper remedy is

vacation and remand to permit the entry of further findings, if appropriate."4 On

remand, the court then determines, without permitting the State to present

additional evidence, "whether the omitted finding should be entered."5

       Citing State v. Souza. the State asserts that "[i]t was clearly the intention

of the Souza court . . . that matters such as these are handled through a remand

without vacating the conviction."6 We disagree. The Souza court expressly

vacated the juvenile disposition and remanded for entry of the omitted findings.7

       Wasisco's statement of additional grounds for review consists solely of

brief and conclusory allegations of error. Some of the allegations, including a

challenge to Coe's testimony, involve credibility determinations that this court

cannot review on appeal.8 Several of Wasisco's allegations appear to involve




    4 Souza. 60 Wn. App. at 541.
    5 State v. Alvarez, 74 Wn. App. 250, 262, 872 P.2d 1123 (1994), affd, 128 Wn.2d 1,
904 P.2d 754 (1995).
    6 Br. of Resp. at 3.
    7 See Souza. 60 Wn. App. at 543; see also Alvarez. 74 Wn. App. at 261, ("we
adhere ... to the rule that vacation and remand, not reversal, is normally the appropriate
disposition when the trial court omits any determination as to an element of the crime
charged").
    8 See State v. Haves, 81 Wn. App. 425, 430, 914 P.2d 788 (1996) (appellate court
defers to trier of fact on issues of conflicting testimony, credibility of witnesses, and the
persuasiveness of the evidence).
No. 73539-0-1/5



matters outside the record, which this court cannot address in a direct appeal.9

The remaining allegations are too conclusory to permit review.10

       We vacate the disposition order and remand for the entry of any additional

findings of fact that the juvenile court deems appropriate, based solely on the

evidence already presented.

                                                              £feO •
WE CONCUR:




   T/\cA127 Wn.2d 322, 337-38, 899 P.2d 1251 (1995).
     10 See RAP 10.10(c) (appellate court will decline to consider issues in statement of
additional grounds for review if they do not "inform the court of the nature and
occurrence of alleged errors").